Title: To George Washington from Brigadier General John Sullivan, 3 June 1776
From: Sullivan, John
To: Washington, George

 

My Dear General
Chamblee [Canada] June the 3d 177[6]

I had wrote a Letter to Congress & Expected to have the honour of writing one to you befor the Commissioners Departed but as I found them going off before I could possibly finish one to you I Sealed that & begd Mr Chase to Desire yr Excellency to open & read it which Contained the purport of what I Intended to write yr Excellencey—I have Since that been to Montreal & find almost Every person agreed to Depart without Ever Seeing the Enemy—Genl Thompson writes that about Eight hundred of the Enemy have arrived at three Rivers 45 miles below Sorell where he is This he has by Report only I find that all the heavy baggage is Sent away with the Intrenching tools &c. on that account I have ordered them back & am this moment Embarking for Sorell where I hope to arrive by Day Break & meet them with all the force I can make I am far from fearing 800 men against Such a force as I can muster I have Desired all the General officers to be with me there who Seem well Satisfied to go on Want of time prevents my writing more fully on the State of affairs here at present which I Shall not forget to do as Soon as possible. In the Interim I am Dear General with great Respect your most obedt Servt

Jno. Sullivan

